      Case 1:19-cv-00004-GHW-KHP Document 64 Filed 04/21/20 Page 1 of 3

                                                                 DLA Piper LLP (US)
                                                                 1251 Avenue of the Americas
                                                                 27th Floor
                                                                 New York, New York 10020-1104
                                                                 www.dlapiper.com

                                                                 Jonathan Siegfried
                                                                 Jonathan.Siegfried@dlapiper.com
                                                                 T 212.335.4925
                                                                 F 212.884.8477



April 21, 2020
VIA ECF

The Honorable Gregory H. Woods
United States District Court Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 2260
New York, NY 10007

Re:    Averbach, et al. v. Cairo Amman Bank, No. 1:19-cv-00004-GHW-KHP (S.D.N.Y.)

Dear Judge Woods:

       We represent Defendant Cairo Amman Bank (“CAB”) in the above-referenced action and
write pursuant to Fed. R. Civ. P. 12(b)(6) and Your Honor’s Individual Rule of Practice in Civil
Cases 2.C.i to “set[ ] forth the grounds” for CAB’s proposed motion to dismiss Plaintiffs’
Amended Complaint (ECF No. 63) and to request a related pre-motion conference. We have
conferred with opposing counsel, and this letter is being sent on consent of all parties.

         Plaintiffs’ Amended Complaint asserts two claims against CAB pursuant to the civil
remedies provision of the Anti-Terrorism Act, 18 U.S.C. § 2331, et. seq. First, Plaintiffs attempt
to replead their previously-dismissed Section 2333(d)(2) claim against CAB for aiding and
abetting a series of terrorist attacks perpetrated by Hamas in Israel between 2000 and 2004. Am.
Compl. ¶¶ 1021-31. But the Amended Complaint fails to cure the dispositive pleading
deficiencies that were previously identified by this Court in dismissing this claim in Plaintiffs’
initial Complaint (see ECF No. 61), and by Magistrate Judge Katharine H. Parker, in
recommending that disposition (see ECF No. 53). Second, Plaintiffs assert a Section 2333(a)
claim for primary liability that did not appear in their initial Complaint and for which the
Amended Complaint provides no plausible factual basis. Am. Compl. ¶¶ 1032-42.

        Section 2333(d)(2) Aiding And Abetting Claim. This Court and Magistrate Judge
Parker found that Plaintiffs’ initial Complaint (a) “failed to allege the ‘general awareness’
necessary to prove a Section 2333(d)(2) aiding and abetting claim” (ECF No. 61 at 2; ECF No.
53 at 28 (finding “none of the allegations sufficient to render it plausible that CAB was generally
aware that by providing financial services to the Account Holders, it was assuming a role in
Hamas’s terrorist activities”)), and also (b) “failed to adequately plead [the] substantial
assistance” element of their Section 2333(d)(2) claim (ECF No. 61 at 3; ECF No. 53 at 35-37
      Case 1:19-cv-00004-GHW-KHP Document 64 Filed 04/21/20 Page 2 of 3




The Honorable Gregory H. Woods
April 21, 2020
Page Two


(detailing Plaintiffs’ pleading deficiencies with respect to the six factors required to meet the
substantial assistance element of a Section 2333(d)(2) claim)).

        Nothing in Plaintiffs’ Amended Complaint requires this Court to disturb its previous
findings. The Amended Complaint essentially repeats the allegations of the initial complaint. To
the extent it contains new allegations regarding “general awareness,” they are either conclusory,
post-date the attacks at issue, or suffer from the same defects previously identified by this Court
and Magistrate Judge Parker. ECF No. 61 at 2. Nor does the Amended Complaint plausibly
allege that CAB provided “knowing and substantial assistance” for the terrorist attacks that
caused their injuries, or cure the deficiencies previously identified by the Magistrate Judge in her
Report and Recommendation regarding this element. ECF No. 53 at 35-37.

        Section 2333(a) Primary Liability Claim. The Amended Complaint now asserts a claim
for primary liability. Am. Compl. ¶¶ 1032-42. It, too, is defective. To plead such a claim,
Plaintiffs are required to plausibly allege that CAB itself committed “acts of international
terrorism” that proximately caused Plaintiffs’ injuries. Linde v. Arab Bank, PLC, 882 F.3d 314,
326 (2d Cir. 2018). In other words, Plaintiffs must plausibly allege that CAB’s own actions
“involve[d] violent acts or acts dangerous to human life” and that those actions “appear[ed] to be
intended … to intimidate or coerce a civilian population [or] to influence the policy of a
government by intimidation or coercion.” 18 U.S.C. § 2331(1). The Amended Complaint fails to
do so. As numerous courts have found in rejecting similar claims against other banks (including
banks sued by these same plaintiffs), a defendant bank’s provision of financial services, “which
are not inherently violent or dangerous,” do not qualify as an act of international terrorism. See,
e.g., Kaplan v. Lebanese Canadian Bank, SAL, 405 F. Supp. 3d 525, 532 (S.D.N.Y. 2019);
Freeman v. HCBS Holdings PLC, 413 F. Supp. 3d 67, 91 (E.D.N.Y. 2019); Weiss v. National
Westminster Bank, PLC, 381 F. Supp. 3d 223, 235 (E.D.N.Y. 2019). The Amended Complaint
also fails to plausibly establish the requisite proximate causal link between CAB’s financial
services and Plaintiffs’ injuries. Zapata v. HSBC Holdings PLC, No. 17-cv-6645, 2019 WL
4918626, at *9 (S.D.N.Y. Sept. 20, 2019) (“Proximate causation in the ATA context … requires
… a sufficiently direct relationship between the conduct in question and the injuries for which
recovery is sought.”); Owens v. BNP Paribas, S.A., 897 F.3d 266, 276 (D.C. Cir. 2018)
(affirming dismissal of Section 2333(a) claim where plaintiffs failed plausibly to allege that
funds transferred by the defendant bank reached the FTO and aided it in committing the
bombings that injured plaintiffs).

         Plaintiffs have advised that while they disagree with CAB’s position as set forth in this
letter regarding the sufficiency of their pleading, they do not oppose CAB’s request to file a Rule
12(b)(6) motion to dismiss. In light of the foregoing and the agreement of the parties, and given
      Case 1:19-cv-00004-GHW-KHP Document 64 Filed 04/21/20 Page 3 of 3




The Honorable Gregory H. Woods
April 21, 2020
Page Three


the Court’s familiarity with the issues in this case, and the current situation involving the Covid-
19 virus, should the Court wish to dispense with a pre-motion conference, the parties have no
objection. Should the Court feel otherwise, the parties will, of course, make themselves
available as the Court sees fit.

         Proposed Briefing Schedule. The parties have also conferred on a proposed briefing
schedule, keeping in mind some of the difficulties posed by the current environment, including
international communications. Having conferred, the parties respectfully request that the Court
set the following schedule: moving papers shall be due on or before May 22, 2020; opposition
papers shall be due on or before June 25, 2020; and reply papers, if any, shall be due on or before
July 17, 2020.

                                                      Respectfully submitted,



                                                      /s/Jonathan Siegfried
                                                      Jonathan Siegfried
